UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6787



MICHAEL RANKINS,

                                              Plaintiff - Appellant,

          versus

FRED A. SPRUILL, Sheriff; WALTER LYNNHEART; G.
JACKSON,

                                             Defendants - Appellees,

          and

CHOWAN COUNTY SHERIFF'S DEPARTMENT; CHOWAN
COUNTY DETENTION FACILITY; JAILER JOHN DOE,

                                                          Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Malcolm J. Howard, District
Judge. (CA-93-406-H)

Submitted:   January 9, 1997              Decided:   January 21, 1997


Before HALL and MICHAEL, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.

Michael Rankins, Appellant Pro Se. Cheryl A. Marteney, WARD &
SMITH, P.A., New Bern, North Carolina, for Appellees.
2
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               3
PER CURIAM:

     Appellant appeals the district court's order dismissing his 42

U.S.C. § 1983 (1994) complaint. Appellant's case was referred to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1994). The

magistrate judge recommended that relief be denied and advised

Appellant that failure to file timely objections to this recom-
mendation could waive appellate review of a district court order

based upon the recommendation. Despite this warning, Appellant

failed to object to the magistrate judge's recommendation.

     The timely filing of objections to a magistrate judge's
recommendation is necessary to preserve appellate review of the

substance of that recommendation when the parties have been warned

that failure to object will waive appellate review. Wright v.
Collins, 766 F.2d 841, 845-46 (4th Cir. 1985). See generally Thomas

v. Arn, 474 U.S. 140 (1985). Appellant has waived appellate review

by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court. We deny

Appellant's motion for appointment of counsel and dispense with
oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  4